Response to petition for rehearing.
Hobson, Judge.
A pleading must be construed against the pleader. The allegation of the petition that the ties had been taken from the woods and placed in the hands of a common carrier for the purpose of immediately shipping them out of the county must be read in connection with the other allegations of the petition to the effect that the ties were checked only temporarily on their journey to foreign States for the *589purpose of being loaded on barges on which tliey were to be caried to their destination. We must also take notice of matters of common knowledge as to how the business is done. A barge holds a great many ties. So they are hauled from the woods, piled on the bank, and when a barge load is. ready a barge^is obtained and they are loaded on it. Under the allegations of the petition the ties had been hauled from the woods and had been cheeked in their journey waiting to be loaded on barges. This brings the case precisely within the following language of the United States Supreme Court quoted in the opinion: “The carrying of them in carts or other vehicles, or even floating them, to the depot where the journey is to commence, is no part of their journey. That is all preliminary work. * . # * It (the property) may be sold or otherwise disposed of within the State, # * * Until shipped or started on its final journey out of the State, its exportation is a matter altogether in fieri, and not at all a fixed and certain thing.”
Under the allegations of the petition appellant might have sold the ties while waiting’ for the barges to be loaded on, or it might have changed its plan and shipped them to some point in this State. There is nothing to show that appellant had lost control over the property, or that it had started finally on its journey out of the State.
Petition overruled.